         Case 1:19-cv-10799-ER Document 75 Filed 02/08/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LAJARVIS LOVE and JOSHUA
LOVE,
                                 Plaintiﬀs,

                   – against –
                                                               OPINION & ORDER
PAUL WEST, SAINT FRANCIS OF
ASSISI SCHOOL, CATHOLIC DIOCESE                                   19 Civ. 10799 (ER)
OF JACKSON, FRANCISCAN
BROTHERS OF BROOKLYN, and
FRIARS OF ASSUMPTION BVM
PROVINCE, INC.,
                                 Defendants.


RAMOS, D.J.:

           LaJarvis Love and Joshua Love brought this suit arising out of alleged sexual

assaults by Paul West and non-party Donald Lucas.1 Doc. 1. Pending before the Court is

the Catholic Diocese of Jackson’s (the “Diocese”) motion to dismiss for lack of personal

jurisdiction and the Loves’ motion for leave to conduct jurisdictional discovery. See

Docs. 52 and 58.

           For the following reasons, the Diocese’s motion is DENIED, and the Loves’

motion is DENIED as moot.
I.         BACKGROUND
           A. Factual Background

             e following are the only facts alleged in the Loves’ Amended Complaint that

are relevant to the instant motions.            e Loves are cousins who grew up in Greenwood,

Mississippi. Doc. 43 ¶ 59.          ey were raised by their grandmother, and together they

attended services and went to school at St. Francis, a Catholic church in Greenwood. Id.

¶¶ 61–62, 72. West served as a brother at St. Francis between June 1993 and November


1
    Lucas passed away in 1999. Doc. 43 ¶ 152.
      Case 1:19-cv-10799-ER Document 75 Filed 02/08/21 Page 2 of 11




1998, id. ¶ 10, and Lucas began his service as a brother there in 1995, id. ¶ 83. At all

times relevant to the instant suit, the Diocese operated St. Francis, along with several

other parishes and missions in the Mississippi area. Id. ¶¶ 64–65. Additionally, the

Loves allege that the Diocese employed, managed, and supervised each and every brother

assigned to work in its parishes, churches, and schools—including West and Lucas. Id.

¶¶ 10, 13; see also id. ¶ 67. When they were in elementary school, the Loves would clean

up or do yard work at St. Francis under the supervision of West and Lucas. Id. ¶¶ 73–74.

       While the Loves allege a number of instances of abuse by West and Lucas when

the Loves attended St. Francis, see id. ¶¶ 73–85, 91, the allegations relevant to the instant

motion pertain to West’s time with the Loves in New York in the summer of 1995, when

Joshua was in fifth grade and LaJarvis was in sixth grade, id. ¶¶ 38, 83.    at summer,

West drove LaJarvis from Mississippi to New York to take him to a camp operated by the

Franciscan Brothers of Brooklyn. Id. ¶¶ 24, 88. West allegedly drugged LaJarvis and

sexually molested him in his car during the trip—including while in New York. Id. ¶ 88.

After leaving LaJarvis at the camp, West drove back to Mississippi, picked up Joshua,

and drove him to the camp in New York. Id. ¶ 89. When West arrived at the camp, he

picked up LaJarvis and took the Loves to a hotel in Manhattan for an overnight stay. Id.

¶¶ 40, 89–90. While in the hotel, West allegedly raped both LaJarvis and Joshua, and

encouraged them to perform sex acts with each other. Id. ¶ 90.
       According to the Loves, the Diocese authorized and consented to West’s travel to

New York, id. ¶ 96; see also id. ¶¶ 40–41, and also compensated and funded the trip, see

id. ¶ 97. Despite being responsible for managing and directing West’s actions during the

trip, id. ¶¶ 40–41, 98, the Diocese failed to prevent him from sexually assaulting the

Loves, see id. ¶ 101.

       In 2018, LaJarvis reported the abuse he had suﬀered to the Diocese, and he was

then put in contact with Valerie McClellan, a victim assistance coordinator with the
Diocese. Id. ¶¶ 103–04. Around that time, Joshua reported the abuse he suﬀered to


                                              2
      Case 1:19-cv-10799-ER Document 75 Filed 02/08/21 Page 3 of 11




McClellan. Id. ¶¶ 108–09. Soon after, the Loves both entered into settlement agreements

in exchange for the release of their claims against West, Lucas, and the Friars of

Assumption BVM Province, Inc. Id. ¶¶ 121, 125, 135–36. According to the Loves,

however, they did not fully understand the scope and terms of the agreement, and they

claim that they were manipulated into entering into the agreements by representatives of

the Diocese, St. Francis, and the Friars of Assumption BVM. Id. ¶¶ 127, 156–57, 161.

       B. Procedural History

          e Loves filed the instant suit on November 21, 2019, asserting claims under 18

U.S.C. § 2255 (for violations of 18 U.S.C. § 2241(c) and 18 U.S.C. § 2421) and New

York Penal Law § 130, along with a claim for intentional infliction of emotional distress,

against West. Doc. 1. Additionally, the Loves asserted claims for negligence/gross

negligence, negligent infliction of emotional distress, rescission of contract, and

declaratory judgment against all Defendants. Id. Following a pre-motion conference, the

Loves filed their Amended Complaint on March 12, 2020. Doc. 43.

       On May 13, 2020, the Diocese filed the instant motion to dismiss for lack of

personal jurisdiction. Doc. 52. On July 10, 2020, the Loves filed the instant motion for

leave to permit limited discovery regarding personal jurisdiction over the Diocese in the

event that the Court granted the Diocese’s motion. Doc. 58.
II.    MOTION TO DISMISS
       A. Legal Standard

       “A plaintiﬀ bears the burden of demonstrating personal jurisdiction over a person

or entity against whom [he] seeks to bring suit.” Penguin Grp. (USA) Inc. v. Am.

Buddha, 609 F.3d 30, 34 (2d Cir. 2010). When ruling on a 12(b)(2) motion, a court may

rely on materials outside the pleadings. Casville Invs., Ltd. v. Kates, No. 12 Civ. 6968

(RA), 2013 WL 3465816, at *3 (S.D.N.Y. July 8, 2013). Further, this Circuit has long

held that “[i]n deciding a pretrial motion to dismiss for lack of personal jurisdiction[,] a
district court has considerable procedural leeway. It may determine the motion on the


                                              3
      Case 1:19-cv-10799-ER Document 75 Filed 02/08/21 Page 4 of 11




basis of aﬃdavits alone; or it may permit discovery in aid of the motion; or it may

conduct an evidentiary hearing on the merits of the motion.” Dorchester Fin. Sec., Inc. v.

Banco BRJ, S.A., 722 F.3d 81, 84 (2d Cir. 2013) (quotation omitted). Relatedly, the

showing a plaintiﬀ must make to defeat a Rule 12(b)(2) motion “varies depending on the

procedural posture of the litigation.” Id. (quotation omitted). If a court relies on

pleadings and aﬃdavits without conducting an evidentiary hearing, the plaintiﬀ need only

make a prima facie showing of jurisdiction. See Gulf Ins. Co. v. Glasbrenner, 417 F.3d

353, 355 (2d Cir. 2005); see also In re Banco Bradesco S.A. Sec. Litig., 277 F. Supp. 3d

600, 630 (S.D.N.Y. 2017). At the pleading stage—and prior to discovery—that “showing

may be established solely by allegations.” City of New York v. Hatu, No. 18 Civ. 848

(PAE), 2019 WL 2325902, at *4 (S.D.N.Y. May 31, 2019) (internal quotation mark

omitted) (quoting Dorchester, 722 F.3d at 85). Further, “[a] plaintiﬀ may make this

showing through [his] ‘own aﬃdavits and supporting materials, containing an averment

of facts that, if credited, would suﬃce to establish jurisdiction over the defendant.’” Id.

at *5 (quoting S. New Eng. Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 138 (2d Cir. 2010)).

As the Court evaluates a Rule 12(b)(2) motion, it must construe all of the plaintiﬀ’s

pleadings, allegations, and aﬃdavits in the light most favorable to the plaintiﬀ, resolving

all doubts in his favor. See id.; see also Casville, 2013 WL 3465816, at *3 (citing Porina

v. Marward Shipping Co., 521 F.3d 122, 126 (2d Cir. 2008)). “However, a plaintiﬀ may
not rely on conclusory statements without any supporting facts, as such allegations would

‘lack the factual specificity necessary to confer jurisdiction.’” Art Assure Ltd., LLC v.

Artmentum GmbH, No. 14 Civ. 3756 (LGS), 2014 WL 5757545, at *2 (S.D.N.Y. Nov. 4,

2014) (quoting Jazini v. Nissan Motor Co., Ltd., 148 F.3d 181, 185 (2d Cir. 1998)).

       In litigation arising under a federal statute that does not contain its own

jurisdictional provision, a court engages in a two-step inquiry to determine whether it has

personal jurisdiction over a foreign defendant. See Sonera Holding B.V. v. Cukurova
Holding A.S., 750 F.3d 221, 224 (2d Cir. 2014); Penguin Grp., 609 F.3d at 35. First, a


                                              4
      Case 1:19-cv-10799-ER Document 75 Filed 02/08/21 Page 5 of 11




court must “determine whether the defendant is subject to jurisdiction under the law of

the forum state—here, New York.” Sonera Holding, 750 F.3d at 224. Second, if the law

of the forum state permits personal jurisdiction, a court must “analyze whether personal

jurisdiction comports with due process protections established under the Constitution.”

Eades v. Kennedy, PC Law Oﬀs., 799 F.3d 161, 168 (2d Cir. 2015).

         B. Analysis

         1. Jurisdiction Under New York Law

         “ ere are ‘two categories of personal jurisdiction: general and specific personal

jurisdiction. General, all-purpose jurisdiction permits a court to hear ‘any and all claims’

against an entity. Specific jurisdiction, on the other hand, permits adjudicatory authority

only over issues that aris[e] out of or relat[e] to the [entity’s] contacts with the forum.’”

  ackurdeen v. Duke Univ., 130 F. Supp. 3d 792, 798 (S.D.N.Y. 2015) (quoting Gucci

Am., Inc. v. Weixing Li, 768 F.3d 122, 134 (2d Cir. 2014)).      e Loves do not contest that

the Court lacks general personal jurisdiction over the Diocese. See Doc. 55 at 4. Instead,

the Loves assert that the Court has specific personal jurisdiction over the Diocese.

         Under New York law, “[s]pecific jurisdiction is governed by CPLR § 302(a),

which empowers courts to exercise jurisdiction over non-domiciliaries when the causes

of action in the case ‘aris[e] from’ one of four specific kinds of contact within New

York.”     ackurdeen, 130 F. Supp. 3d at 801. Under § 302(a)(2), a court may exercise
personal jurisdiction over a non-domiciliary who through an agent “commits a tortious

act within the state.” C.P.L.R. § 302(a)(2). “[T]here is no minimum threshold of activity

required so long as the cause of action arises out of the allegedly infringing activity in

New York.” Hatu, 2019 WL 2325902, at *5 (quoting Citigroup Inc. v. City Holding Co.,

97 F. Supp. 2d 549, 567 (S.D.N.Y. 2000)). Additionally, “New York courts have

recognized that jurisdiction under § 302(a)(2) may extend to out-of-state individuals who

did not themselves commit a tort while physically present in New York but who can be
deemed responsible for such a tort based upon theories of agency or conspiracy.”


                                               5
      Case 1:19-cv-10799-ER Document 75 Filed 02/08/21 Page 6 of 11




LaChapelle v. Torres, 1 F. Supp. 3d 163, 169 (S.D.N.Y. 2014). Put another way, “if a tort

is committed by a person who is physically present in New York but who is acting as an

agent of . . . an out-of-state individual, courts may attribute the in-state acts to an out-of-

state defendant for the purposes of obtaining personal jurisdiction.” Id. “In determining

whether an agency relationship exists for the purposes of Section 302, courts ‘have

focused on the realities of the relationship in question rather than the formalities of

agency law.’” Maersk, Inc. v. Neewra, Inc., 554 F. Supp. 2d 424, 442 (S.D.N.Y. 2008)

(quoting CutCo Indus., Inc. v. Naughton, 806 F.2d 361, 366 (2d Cir. 1986)); see also

Biz2Credit, Inc. v. Kular, No. 14 Civ. 8223 (ER), 2015 WL 2445076, at *7 n.14 (“As

used in Section 302(a)(2), ‘agent’ is defined broadly to include a defendant’s formal

agents and, under certain circumstances, a defendant’s co-conspirators.”). Accordingly,

“[w]hether a defendant’s representative is an ‘agent’ for purposes of § 302(a) hinges on

whether the representative acted ‘for the benefit of and with the knowledge and consent

of [the] defendant and [the defendant] exercised some control over [the agent] in the

matter.’” Emerald Asset Advisors, LLC v. Schaﬀer, 895 F. Supp. 2d 418, 430 (E.D.N.Y.

2012) (quoting Kreutter v. McFadden Oil Corp., 71 N.Y.2d 460, 467 (1988)). “While the

principal need not exercise absolute control over the decisions or acts of the putative

agent,” “a suﬃcient amount of control may involve the ability of the principal to

influence such acts or decisions by virtue of the parties’ respective roles.” Maersk, Inc.,
554 F. Supp. 2d at 442 (quotation omitted). Further, “[a] plaintiﬀ need not demonstrate . .

. that the defendant exercised direct control over its putative agent.” In re Welspun Litig.,

No. 16 Civ. 6792 (VB), 2019 WL 2174089, at *7 (S.D.N.Y. May 20, 2019).

        As an initial matter, it is undisputed that the Loves have suﬃciently alleged that

West conducted tortious activity within New York, and it is undisputed that the Diocese

has taken no direct action in New York in relation to the instant suit. Instead, the Loves

assert that, because West acted as the Diocese’s agent in New York when he committed




                                               6
      Case 1:19-cv-10799-ER Document 75 Filed 02/08/21 Page 7 of 11




the tortious activity, the Court has personal jurisdiction over the Diocese pursuant to

C.P.L.R. § 302(a)(2).

            e Diocese challenges the Loves’ reliance on C.P.L.R. § 302(a)(2) in two ways.

First, the Diocese proﬀers the aﬃdavit of Mary Woodward (the “Woodward Aﬃdavit”),

the chancellor of the Diocese, countering the allegations in the Amended Complaint.

Doc. 54. Contrary to those allegations, the Diocese avers that it did not manage or

control St. Francis or its employees, nor did it make decisions relating to the school’s

employment, education, or trip itineraries. Id. ¶¶ 3–7. Further, according to the Diocese,

it did not assign or supervise West, Lucas, or any of the other brothers at St. Francis. Id.

¶¶ 7–9. However, at this procedural juncture, the Court must construe the Loves’

allegations such that any conflicts are resolved in their favor. Hatu, 2019 WL 2325902,

at *5. Accordingly, for the purposes of the instant motion, the Court must accept the

Loves’ allegations as true despite the statements in the Woodward Aﬃdavit to the

contrary.

       Second, the Diocese argues that, regardless of the Woodward Aﬃdavit, the

Amended Complaint fails to allege facts suﬃcient to meet the jurisdictional agency

standard. Specifically, the Diocese contends that the Loves have oﬀered non-specific and

conclusory allegations regarding the Diocese’s control over West while he was in New

York, and that the Loves’ allegations fail to show that the Diocese knew or consented to
West’s actions in New York.      us, the Diocese argues, West’s actions in New York—and

the injuries arising from his actions there—cannot be imputed to the Diocese.

            e Court disagrees. Again, the Loves allege that the Diocese employed,

managed, and supervised West, and that it authorized and funded West’s travel to New

York as part of his work. As such, West’s alleged tortious activity arose from activity that

was for the benefit of and with the knowledge and consent of the Diocese, and the

Diocese exercised some control over West in relation to the New York trip, thereby




                                              7
       Case 1:19-cv-10799-ER Document 75 Filed 02/08/21 Page 8 of 11




rendering West an agent of the Diocese for the purposes of C.P.L.R. § 302(a)(2). See

Emerald Asset Advisors, LLC, 895 F. Supp. 2d at 430.

           e Diocese’s reliance on Karabu Corporation v. Gitner, 16 F. Supp. 2d 319

(S.D.N.Y. 1998) does not counsel otherwise. In that case, the court evaluated whether

out-of-state corporate oﬃcers used a corporation to commit tortious activity in New York,

thereby rendering the corporation an agent of the oﬃcers.2 Id. at 323. As the court

noted, “[a]t the heart of [its] inquiry is whether the out-of-state corporate oﬃcers were

‘primary actor[s] in the transaction in New York’ that gave rise to the litigation, and not

merely ‘some corporate employee[s] . . . who played no part in’ it.” See id. (quoting

Retail Software Servs., Inc. v. Lashlee, 854 F.2d 18, 22 (2d Cir. 1988)).               e court

ultimately concluded that it lacked personal jurisdiction because the plaintiﬀ failed to

show that the corporate-oﬃcer defendants were primary actors in the specific matter at

issue, noting that “control cannot be shown based merely upon a defendant’s title or

position within the corporation, or upon conclusory allegations that the defendant

controls the corporation.” Id. at 324.

        Relying on Karabu, the Diocese argues that the Loves have failed to establish a

prima facie showing that West was the Diocese’s agent, asserting that they do not

suﬃciently allege that the Diocese was a “primary actor” in relation to the tortious

activity. But the analysis in Karabu is inapposite, as the “primary actor” inquiry in
Karabu is limited to the context where corporate personnel are alleged to have used a

corporation (or another employee of the corporation) as an agent, and those

circumstances are not present here. See id. at 324–26; see also Sea Tow Servs. Int’l, Inc.

v. Pontin, 472 F. Supp. 2d 349, 361 (E.D.N.Y. 2007). Again, under C.P.L.R. § 302(a), a

plaintiﬀ need only show that a non-domiciliary defendant has “some control” over the

2
 Specifically, the court examined personal jurisdiction under C.P.L.R. § 302(a)(1), Karabu, 16 F. Supp. 2d
at 323, which relies upon the same agency framework as C.P.L.R. § 302(a)(2), see Kreutter, 71 N.Y.2d at
467; see also GEM Advisors, Inc. v. Corporación Sidenor, S.A., 667 F. Supp. 2d 308, 318–19 (S.D.N.Y.
2009).



                                                    8
      Case 1:19-cv-10799-ER Document 75 Filed 02/08/21 Page 9 of 11




putative agent in the matter, Emerald Asset Advisors, LLC, 895 F. Supp. 2d at 430,

including by showing that the defendant has “the ability . . . to influence such acts or

decisions by virtue of the parties’ respective roles,” Maersk, 554 F. Supp. 2d at 442. As

noted, the Loves have met that burden.

           e Court is also not convinced by the Diocese’s reliance on cases by Delaware

federal and state courts.    e Diocese points to those cases to argue that the Loves have

failed to allege suﬃcient facts to show that West was the Diocese’s agent for the purposes

of personal jurisdiction. See, e.g., Elliott v.       e Marist Brothers of the Schs., Inc., 675 F.

Supp. 2d 454, 458–59 (D. Del. 2009). However, even if Delaware’s long-arm statute

were similar to the New York long-arm statute, here, unlike in those cases, the Loves

have not only alleged that the Diocese employed and managed West when the tortious

activity occurred in New York, but they also allege that it authorized and funded West’s

travel, and that the travel occurred as part of his work. Doc. 43 ¶¶ 40–41, 96–98, 101.

Because the Loves have suﬃciently alleged that West was its agent when the tortious

activity occurred in New York, the Court concludes that it has specific jurisdiction under

C.P.L.R. § 302(a)(2).

        2. Due Process Protections Established Under the Constitution

        Having established that New York’s long-arm statute authorizes the exercise of

personal jurisdiction over the Diocese, the Court must next determine whether that
exercise is consistent with due process. Hatu, 2019 WL 2325902, at *9. “To establish

personal jurisdiction over a defendant, due process requires a plaintiﬀ to allege (1) that a

defendant has certain minimum contacts with the relevant forum, and (2) that the exercise

of jurisdiction is reasonable in the circumstances.” Eades, 799 F.3d at 168–69 (quoting

In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013)).

        Regarding minimum contacts, the Court must “evaluate the quality and nature of

the defendant’s contacts with the forum state under a totality of the circumstances test.”
Id. at 169 (quoting Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 732 F.3d 161, 170


                                                  9
     Case 1:19-cv-10799-ER Document 75 Filed 02/08/21 Page 10 of 11




(2d Cir. 2013)). Where specific jurisdiction is asserted, “minimum contacts necessary to

support such jurisdiction exist where the defendant purposefully availed itself of the

privilege of doing business in the forum and could foresee being haled into court there.”

Id. (quoting Licci, 732 F.3d at 170)). As the Supreme Court has long recognized, “‘the

commission of some single or occasional acts of the corporate agent in a state’ may

sometimes be enough to subject the corporation to jurisdiction in that state’s tribunals

with respect to suits relating to that in-state activity.” Daimler AG v. Bauman, 571 U.S.

117, 127 (2014) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 318 (1945)); see

also Eades, 799 F.3d at 169. Here, the Diocese’s contacts with New York—knowingly

authorizing and consenting to West traveling with students to a camp in the state in

connection with his duties at St. Francis—readily qualifies as purposeful availment,

thereby satisfying the minimum contacts test. See Hatu, 2019 WL 2325902, at *9.

       “If minimum contacts exist, the defendant has to ‘present a compelling case that

the presence of some other considerations would render jurisdiction unreasonable.’”

Eades, 799 F.3d at 169 (quoting Licci, 732 F.3d at 173). Ultimately, “[r]easonableness

hinges on whether the assertion of jurisdiction comports with ‘traditional notions of fair

play and substantial justice.’” Chatwal Hotels & Resorts LLC v. Dollywood Co., 90 F.

Supp. 3d 97, 107 (S.D.N.Y. 2015) (quoting Int’l Shoe, 326 U.S. at 316).          e Court

considers five factors when determining reasonableness:

               (1) the burden that the exercise of jurisdiction will impose
               on the defendant; (2) the interests of the forum state in
               adjudicating the case; (3) the plaintiﬀ’s interest in obtaining
               convenient and eﬀective relief; (4) the interstate judicial
               system’s interest in obtaining the most eﬃcient resolution of
               the controversy; and (5) the shared interest of the states in
               furthering substantive social policies.

Eades, 799 F.3d at 169 (quoting Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158,
164 (2d Cir. 2010)).



                                             10
       Case 1:19-cv-10799-ER Document 75 Filed 02/08/21 Page 11 of 11




         As an initial matter, “[b]ecause the New York long-arm statute is more restrictive

than the federal due process requirements, by virtue of satisfying the long-arm statute[,]

the minimum contacts and reasonableness requirements of due process have similarly

been met.” Chatwal, 90 F. Supp. 3d at 108; see also Licci, 673 F.3d at 60–61 (noting that

“[t]he New York long-arm statute does not extend in all respects to the constitutional

limits”). Regardless, the five factors indicate that the exercise of jurisdiction is

reasonable. As to those factors, the Diocese argues only that it will suﬀer a significant

burden litigating in New York rather than in its home state of Mississippi. While

litigating in New York may be more burdensome for the Diocese, that factor alone does

not outweigh New York’s interests in adjudicating a case where tortious activity occurred

in the state and in protecting the safety of individuals in the state, along with the Loves’

interest in pursuing a single lawsuit including the Diocese in the forum they chose rather

than commencing a second suit in Mississippi. Accordingly, the Court concludes that

both the minimum contacts and reasonableness requirements of due process have been

met, and the exercise of personal jurisdiction over the Diocese is proper.
III.     CONCLUSION
         For the foregoing reasons, the Diocese’s motion is DENIED.         e Diocese’s

request for oral argument regarding its motion and the Loves’ motion for jurisdictional

discovery are DENIED as moot. Docs. 57 and 58.           e parties are directed to appear for

a status conference on March 2, 2021 at 11:00 a.m.        e parties are directed to dial (877)

411-9748 and enter access code 3029857, followed by the pound (#) sign.          e Clerk of

Court is respectfully directed to terminate the motions. Docs. 52 and 58.


         It is SO ORDERED.


Dated:    February 8, 2021
          New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.


                                              11
